DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of September 23, 2022, Claims 21-26, 28, 29, 31-39 are pending. Claims 21-24, 28, and 31 are amended. Claims 38 and 39 are new. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 28, 35, 36, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LeTrudet (US 6666362).
Regarding Claim 21, LeTrudet discloses utility module assembly comprising: a first utility module (12, 60) comprising a front face (68) and a plurality of female couplers comprising a front row of at least two female couplers (22) aligned with each other in a direction parallel to the front face of the first utility module and a rear row (24) of at least two female couplers aligned with each other in the direction parallel to the front face of the first utility module.  A first female coupler of the plurality of female couplers  comprising a first rib extending in a first direction from a wall above and parallel to an upper face of the first utility module and a second female coupler of the plurality of female couplers comprising a second rib extending opposite the first direction from the wall above and parallel to the upper face of the first utility module, wherein the first rib and the second rib each extend away from each other. See Diagram 1 below which shows the elements 22, 24 in the embodiment of Figure 7. 

    PNG
    media_image1.png
    1041
    1175
    media_image1.png
    Greyscale

LeTrudet also discloses a second utility module (30) comprising: a front face and a plurality of male couplers comprising a front row of at least two male couplers (38, 42) aligned with each other in a direction parallel to the front face of the second utility module and a rear row (40, 44) of at least two male couplers aligned with each other in the direction parallel to the front face of the second utility module, each of the male couplers extending from a bottom face (46) of the second utility module, each of the male couplers comprising a first tongue extending above and parallel to the bottom face of the second utility module, the first tongue configured for arresting engagement between one of the first ribs and the upper face of the first utility module. 
Regarding Claim 22, LeTrudet discloses the first female coupler and a first male coupler of the male couplers engage when the first and second utility modules are slid along a sliding path defined by the first rib of the first female coupler and the first tongue of a first male coupler.
Regarding Claim 23, LeTrudet discloses each of the female couplers comprise two ribs extending in opposite directions. 
Regarding Claim 28, LeTrudet discloses a coupling platform for a connectable utility module comprising: a body (156 – Figure 14) extending longitudinally along a longitudinal axis in a first direction, the body defining a first width perpendicular to the longitudinal axis. LeTrudet discloses a first rib (164) extending away from the body along a first axis in a second direction perpendicular to the first direction, the first rib (164) configured to arrestingly engage between a first face of a utility module (142) and a first male coupler (150) extending from the first face of the utility module, the first male coupler comprising a first tongue (beneath horizontal segment 154) extending above and parallel to the first face of the utility module. 
LeTrudet also discloses a second rib (160) extending away from the body along the first axis in a third direction opposite the second direction and perpendicular to the first direction, the second rib configured to arrestingly engage between the first face of the utility module and a second male coupler extending from the first face of the utility module, the second male coupler comprising a second tongue extending above and parallel to the first face of the utility module, a second width defined by the first rib and the second rib that is perpendicular to the longitudinal axis and that is greater than the first width. 
 LeTrudet discloses a third rib (160) extending away from the body along a second axis in a fourth direction parallel to the second direction, the third rib configured to arrestingly engage between the first face of the utility module and a third male coupler extending from the first face of the utility module, the first male coupler comprising a third tongue extending above and parallel to the first face of the utility module, the third male coupler distinct from the first male coupler. 
LeTrudet discloses a fourth rib (162) extending away from the body along the second axis in a fifth direction opposite the fourth direction, the fourth rib configured to arrestingly engage between the first face of the utility module and a fourth male coupler (144) extending from the first face of the utility module, the fourth male coupler comprising a fourth tongue extending above and parallel to the first face of the utility module, the fourth male coupler distinct from the second male coupler, a third width defined by the third rib and the fourth rib that is perpendicular to the longitudinal axis and that is greater than the first width. Please compare LeTrudet Figure 14 with Applicant Figure 22 with annotations detailed from the submitted Remarks and Arguments dated March 11, 2022. 
 
    PNG
    media_image2.png
    1762
    1444
    media_image2.png
    Greyscale


Regarding Claim 35, LeTrudet discloses the second male coupler is distinct from the first male coupler.
Regarding Claim 36, LeTrudet discloses the fourth male coupler is distinct from the third male coupler.
Regarding Claim 38, LeTrudet discloses the first rib comprises an upper surface and an opposing lower surface, wherein the lower surface of the first rib is below an upper surface of the wall, and wherein the upper surface of the first rib is at least as high as the upper surface of the wall and the second rib comprises an upper surface and an opposing lower surface, wherein the lower surface of the second rib is below the upper surface of the wall, and wherein the upper surface of the second rib is at least as high as the upper surface of the wall. 
Claims 21-26 and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bott (US 4303367).
Regarding Claim 21, Bott discloses utility module assembly comprising: a first utility module comprising a front face at the rear opening of the vehicle in Figure 1. Bott discloses a plurality of female couplers (two sets of mounts on floor 2 having couplers 14 and 16 on each side). A front row of at least two female couplers (14) are aligned with each other in a direction parallel to the front face of the first utility module and a rear row of at least two female couplers (16) aligned with each other in the direction parallel to the front face of the first utility module. A first female coupler (14) of the plurality of female couplers comprising a first rib (at one end of key hole 84 narrow portion 96) extending in a first direction from a wall above and parallel to an upper face of the first utility module. A second female coupler of the plurality of female couplers comprising a second rib extending opposite the first direction from the wall above and parallel to the upper face of the first utility module, wherein the first rib and the second rib each extend away from each other at the opposite side of the key hole narrow section as shown below. 

    PNG
    media_image3.png
    763
    1088
    media_image3.png
    Greyscale

Bott also discloses a second utility module (6) comprising: a front face; and a plurality of male couplers (80) comprising a front row of at least two male couplers aligned with each other in a direction parallel to the front face of the second utility module and a rear row of at least two male couplers aligned with each other in the direction parallel to the front face of the second utility module, each of the male couplers extending from a bottom face of the second utility module, each of the male couplers comprising a first tongue extending above and parallel to the bottom face of the second utility module, the first tongue configured for arresting engagement between one of the first ribs and the upper face of the first utility module.

Regarding Claim 22, Bott discloses the first female coupler and a first male coupler of the male couplers engage when the first and second utility modules are slid along a sliding path defined by the first rib of the first female coupler and the first tongue of a first male coupler.
Regarding Claim 23, Bott discloses each of the female couplers comprise two ribs extending in opposite directions.  
Regarding Claim 24, Bott discloses each of the male couplers comprising a second tongue extending above and parallel to the bottom face of the second utility module, the first tongue extending in a third direction and the second tongue extending in a fourth direction opposite the third direction, the first tongue and the second tongue configured for arresting engagement between  first utility module and the two ribs of a female coupler.
Regarding Claim 25, Bott discloses each of the male couplers comprise a second tongue extending above and parallel to the bottom face of the second utility module, the first tongue extending in a third direction and the second tongue extending in a fourth direction opposite the third direction. 
Regarding Claim 26, Bott discloses the plurality of male couplers comprising a first male coupler and a second male coupler adjacent the first male coupler, the first tongue of the first male coupler extending towards the second tongue of the second male coupler.
Regarding Claim 38, Bott discloses the first rib comprises an upper surface and an opposing lower surface, wherein the lower surface of the first rib is below an upper surface of the wall, and wherein the upper surface of the first rib is at least as high as the upper surface of the wall; and the second rib comprises an upper surface and an opposing lower surface, wherein the lower surface of the second rib is below the upper surface of the wall, and wherein the upper surface of the second rib is at least as high as the upper surface of the wall.. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over LeTrudet (US 6666362) as applied to claims 28 above, and further in view of Bar-Erez (US 9132543).
Regarding Claim 29, LeTrudet discloses the limitations of Claim 28 as discussed above. While LeTrudet discloses the use of the coupling platform in a car, LeTrudet does not disclose the body extending from a work stand coupled to a wheeled base. 
Bar-Erez discloses a coupling platform stand (10) with mount structures (18) and a wheeled base (12). Bar-Erez discloses the mount structures may be of any configuration that allows containers be mounted thereon (Col. 18 Lines 9-18). Bar-Erez also discloses that mount structures (18a) use sliding connection means with a protrusion (207) retained in a recesses (106a) to retain the containers in position (Col. 19 Line 46-Col. 20 Line 10). LeTrudet and Bar-Erez are analogous inventions in the art of slide mounting structures for containers. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the coupling platforms of LeTrudet into the work stand with wheeled base disclosed in Bar-Erez to enable a user to roll the coupled container in place by pushing or pulling the apparatus (Col. 5 Lines 55-59). 
Claims 31-34, 37, and 39 is rejected under 35 U.S.C. 103 as being unpatentable over LeTrudet (US 6666362) as applied to claims 21 and 28 above, and further in view of Madsen (US 2011/0139665).
Regarding Claim 31, LeTrudet discloses the rib and tongue limitations of Claim 28 as discussed above. LeTrudet does not disclose a latch recess in the body configured to receive a latch in a locked position in which the latch prevents disengagement of the body from the utility module when the first tongue and the first rib are engaged and the second tongue and the second rib are engaged. 
Madsen discloses a coupler for a connectable utility module comprise a body and rib latching structure with a latch recess in the body configured to receive a latch (9) in a locked position in which the latch prevents disengagement of the body from the utility module when the first tongue and the first rib are engaged and the second tongue and the second rib are engaged.
LeTrudet and Madsen are analogous inventions in the art of slide connectable couplers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modules of LeTrudet with the latch and latch recess of Madsen in order to hold modules in place and actuate the latch when desired (Paragraphs 0002, 0009).
Regarding Claim 32, LeTrudet discloses the first rib is offset from a first recess and the second rib is offset from a second recess.
Regarding Claim 33, Madsen discloses the latch recess is an elongate recess defining a major axis and a minor axis, wherein the major axis of the latch recess is parallel to the first direction and the second direction.
Regarding Claim 34, as discussed above, Madsen discloses the second utility module comprising a latch that actuates between a locked position and an unlocked position and the first utility module comprising a latch recess configured to receive the latch, in which the latch prevents disengagement of the first utility module from the second utility module when the latch is in the locked position and one or more of the male couplers are engaged with one or more of the female couplers.
Regarding Claim 37, LeTrudet discloses the second male coupler is distinct from the first male coupler.
Regarding Claim 39, LeTrudet discloses the first rib comprises an upper surface and an opposing lower surface, wherein the lower surface of the first rib is below an upper surface of the body, and wherein the upper surface of the first rib is at least as high as the upper surface of the body; and the second rib comprises an upper surface and an opposing lower surface, wherein the lower surface of the second rib is below the upper surface of the body, and wherein the upper surface of the second rib is at least as high as the upper surface of the body. Furthermore, one having ordinary skill in the art would recognize and find obvious that the relative positioning of the rib surfaces relative to the body may be varied to ensure proper sliding engagement.
Response to Arguments
Applicant’s arguments with respect to previously submitted claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736